Citation Nr: 1604278	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-03 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a hypertension.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran had periods of active duty service in the Marine Corps from November 1979 to March 1980, in the Air Force from January 1998 to July 1998, and 52 periods of active duty in the Air National Guard from July 1982 to July 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran had a hearing before the Board in October 2015 and the transcript is of record.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident during active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice was provided in February 2009.

With regard to the duty to assist, the claims file includes the Veteran's service treatment records (STR), VA treatment records, and the Veteran's statements in support of the claim.  At the October 2015 hearing, the Veteran indicated that he would be submitting an opinion from a physician who purportedly linked the Veteran's hypertension and active duty service.  The record was held open for sixty days; however, the Veteran has not submitted any additional medical evidence.  The Veteran has not identified any other relevant evidence that has not been requested or obtained.

No VA examination has been secured in connection with the service connection claims for hypertension because examinations are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 2006).  As described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period.  No examination is necessary in such situations.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Active duty for training (ACDUTRA) includes full-time duty in the Armed Forces performed by Reserves for training purposes, while INACDUTRA includes duty (other than full-time duty) prescribed for Reserves, as well as duty (other than full-time duty) performed by a member of the National Guard of any State.  38 C.F.R. § 3.6(c), (d).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty or ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA, but the appellant is not entitled to the application of the presumption of soundness or the presumption of aggravation except for his active duty.  38 U.S.C.A. §§ 101(24), 106, 1110.

Claims based on a period of ACDUTRA or INACDUTRA are never entitled to the presumption of service connection outlined in 38 C.F.R. § 3.307 and § 3.309 nor are they entitled to the presumption of aggravation.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Appellants who established "Veteran" status for a prior period of service may be entitled to the presumption of soundness for a subsequent period of service under certain conditions.  Id. at 45-46.  For claims based on aggravation of a pre-existing condition during a period of ACDUTRA or INACDUTRA, the appellant must show that the condition worsened beyond its natural progression during the period of training and that the worsening was caused by the training.  Id. at 48.

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran's STRs are negative for complaints, treatment or diagnosis of hypertension during his period of active service.  The Veteran underwent physical examination and enlistment in January 1979 and there are examination reports dated throughout his periods of service in the 1990s.  The latest examination in the STRs is dated in October 1998.  None of the examination reports includes diagnoses or references to hypertension.  There are no complaints or findings referable to hypertension during a period of service, or within a year of his last period of service.  STRs throughout the 1990s show examinations both as a civilian and in an active status.  However, none of those records contain any documentation of treatment or diagnosis of hypertension.

VA treatment records from the Fayetteville Arkansas VA Medical Center (VAMC) show diagnosis and treatment for hypertension beginning in August 2006, seven years after the last period of active service.  None of those treatment reports indicate that the Veteran claimed his hypertension had an onset in service or within a year of service.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is no other medical evidence in the record to consider.  The Board also considered the Veteran's lay statements.  Although lay persons are competent to provide opinions on some medical issues, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of his hypertension.

In deciding this appeal, the competent medical evidence carries greater probative weight.  There is no medical evidence that the Veteran's hypertension was caused or aggravated be service, or manifested within one year of service.  Therefore, entitlement to service connection is not warranted.

ORDER

Entitlement to service connection for hypertension is denied.


REMAND

Additional development is needed before a decision can be made regarding the issue of entitlement to service connection for left ear hearing loss.  The Veteran has been granted service connection for right ear hearing loss, due in part to in-service noise exposure.  He underwent a VA examination in August 2012 and an addendum opinion was provided in September 2012.  The examiner opined that the Veteran's left ear hearing loss is less likely than not related to active duty service.  The examiner explained that the Veteran was noted to have preexisting left ear hearing loss that was noted in an entrance examination in July 1979.  The examiner concluded that the "pre-existing loss in the left ear was less likely than not (less than 50/50 probability) aggravated by military service between 1981 and 1998."  

The report of the July 1979 examination included audiometric findings but no associated diagnosis or hearing defect was noted.  The "Summary of defects and diagnoses" portion of the examination noted only pes planus.  Given the discrepancy between the enlistment examination (no defect) and the VA examiner's interpretation of the enlistment examination findings showing a defect and affording the Veteran the benefit of the doubt, the Board finds that the presumption of soundness attaches.  

The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's left ear hearing loss both preexisted and was not aggravated by service.   Wagner v. Principi, 370 F. 3d 1089(Fed. Cir. 2004).  Thus, a new medical opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion regarding the etiology of any claimed left ear hearing loss from the VA examiner who conducted the August 2012 examination, or another qualified professional, if that examiner is unavailable.  The claims file must be provided to the examiner for review, and such review should be noted in the examination report.

The examiner should answer the following questions:

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a left ear hearing loss that existed prior to his military service?

(b) If the answer to (a) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the preexisting condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the left ear hearing loss had its onset in service?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

If the examiner finds that an opinion cannot be provided without an examination, an examination must be provided.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


